COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00414-CV


CHERIE ALLEN                                                         APPELLANT

                                         V.

BANK OF AMERICA, N.A. AND                                            APPELLEES
LENDERS COMMERCIAL
FINANCIAL, LLC

                                      ----------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-006758-3

                                      ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On June 28, 2018, we notified appellant that upon presubmission

screening, it was determined that her brief did not comply with rules of appellate

procedure 9.1, 9.4, and 38.1.      See Tex. R. App. P. 9.1(c), 9.4(h), (i), (j)(1),

38.1(g), (i). We notified appellant that she would have until July 9, 2018, to file


      1
       See Tex. R. App. P. 47.4.
an amended brief that complied with these rules and warned that failure to do so

could result in our striking appellant’s brief and dismissing the appeal or the

waiver of noncomplying points. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. We

also notified appellant that she was prohibited from raising additional or different

points in the amended brief but that if she desired to file an amended brief that

raised additional or different points, she had to first file a motion and obtain an

order from this court permitting her to do so.

      Instead of timely filing an amended brief, on July 9, 2018, appellant filed a

“Motion to Amend Brief to Raise Additional Points.” On July 12, 2018, we denied

the motion and ordered appellant to file an amended brief that complied with this

court’s June 28, 2018 letter. We stated that if she did not file an amended brief

by July 16, 2018, we would strike appellant’s brief and dismiss this appeal for

want of prosecution. We have not received any response.

      “We liberally construe pro se briefs, but to ensure fairness in our treatment

of all litigants, we hold pro se litigants to the same standards as licensed

attorneys and require pro se litigants to follow the applicable laws and rules of

procedure.” Branch v. Fannie Mae, No. 02-11-00355-CV, 2012 WL 3030525, at

*1 (Tex. App.—Fort Worth July 26, 2012, no pet.) (mem. op.). Because appellant

has failed to file an amended brief after having been given an opportunity to do

so and because she has failed to provide a reasonable explanation for said

failure, we strike appellant’s brief and dismiss the appeal for want of prosecution.

See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), (c), 43.2(f).

                                          2
                                         PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: August 2, 2018




                                3